Exhibit 99.1 January 2014 Revolutionizing the Treatment of Cancer 2 Safe Harbor Statement The statements that follow (including projections and business trends) are forward-looking statements. Rexahn's actual results may differ materially from anticipated results, and expectations expressed in these forward-looking statements, as a result of certain risks and uncertainties, including Rexahn's lack of profitability, the need for additional capital to operate its business to develop its product candidates; the risk that Rexahn's development efforts relating to its product candidates may not be successful; the possibility of being unable to obtain regulatory approval of Rexahn's product candidates; the risk that the results of clinical trials may not be completed on time or support Rexahn's claims; demand for and market acceptance of Rexahn's drug candidates; Rexahn's reliance on third party researchers and manufacturers to develop its product candidates; Rexahn's ability to develop and obtain protection of its intellectual property; and other risk factors set forth from time to time in our filings with the Securities and Exchange Commission. Rexahn assumes no obligation to update these forward-looking statements. 3 Rexahn: Revolutionizing the Treatment of Cancer Identify novel drug targets which are specific to cancer cells: ●Increased efficacy, reduced toxicity ●Efficacy against multiple drug resistant cancer cells ●Synergism with existing cytotoxic compounds Develop in-licensed targeted drug delivery platforms: ●Nano-Polymer-Drug Conjugate System (NPDCS) combines existing anticancer agents with a polymer/signaling moiety which directs the drug directly to the tumor ●Lipid-Coated Albumin Nanoparticle (LCAN) to enhance delivery of oligonucleotides 5 Deep Oncology Pipeline Drug Candidate Mechanism of Action Preclinical Phase I Phase II Phase III SupinoxinTM (RX-5902) p68 RNA Helicase Inhibitor RX-3117 Cancer Cell Specific nucleoside analog Archexin® Akt1 Inhibitor RX-21101 RX-0201-nano Docetaxel Conjugate Akt1 inhibitor Targeted Drug Delivery Platform - Anticipated progress during 2014 SupinoxinTM(RX-5902) 7 Supinoxin: Best-in-Class p68 Helicase Inhibitor nInhibition of phosphorylated p68 RNA helicase nBlocks upregulation of cancer related genes nSolid tumors:pancreas, NSCLC, colon, renal and other solid tumors nAnti-proliferative effects nSynergistic with cytotoxic agents nEfficacy against drug resistant cancer cells nOrally bioavailable nNew chemical entity with a strong patent position nPhase I clinical trial in cancer patients initiated August 2013 nInitial data expected in Q1 2014 Mechanism Current and Future Indications Advantages Patent Clinical Development 8 Supinoxin: Mechanism of action nPhosphorylated p68 is highly expressed in cancer cells but not in normal cells, and upregulates cancer-related genes nSupinoxin selectively inhibits phosphorylated p68 RNA Helicase ●Decreased proliferation/growth of cancer cells ●Synergism with cytotoxic agents ●Activity against drug resistant cancer cells Cancer cell Proliferation/Tumor growth 10 Supinoxin: Increased Survival in Human Renal Cell Carcinoma and Pancreatic Cancer Xenograft Models Treatment with Supinoxin on days 1 to 20 produced a survival benefit beyond 65 days RX-3117 12 RX-3117: Novel DNA synthesis inhibitor nCancer cell specificnucleoside compound that inhibits DNA synthesis nActivated by UCK1 & UCK2 nSolid tumors:pancreas, NSCLC, colon, renal and other solid tumors nEffective against gemcitabine-resistant human cancer cell lines nOrally administered nSpecifically targeted against cancer cells; reduced adverse events nNew chemical entity with a strong patent position nCompleted exploratory Phase I clinical trial in cancer patients •Confirmed oral bioavailability and safety nPhase Ib clinical trial in cancer patients initiated Dec 2013 Mechanism of Action Current and Future Indications Advantages Patent Clinical Development RX-3117: Compelling Efficacy in Animal Models 13 RX-3117 has shown robust anti-tumor effects across a broad variety of tumor types in animal models (Colon, Non-Small Cell Lung, Small Cell Lung, Pancreatic, Renal, Ovarian and Cervical) RX-3117: Compelling Efficacy in Animal Models 14 RX-3117 offers significant benefits based on overall-survival via oral administration in nude mice 15 RX-3117: Efficacy in Gemcitabine-Resistant Cell Lines The efficacy of RX-3117 was examined in 12 different human tumor (Colon, Non-Small Cell Lung, Small Cell Lung, Pancreatic, Renal, Ovarian and Cervical) 16 RX-3117: Exploratory Phase I clinical Trial (Completed) nExploratory Phase I clinical trial in cancer patients was conducted in Europe in 2012 nObjectives: ●Evaluate oral bioavailability and pharmacokinetics ●Assess safety and tolerability nDrug administration cohorts: ●20 mg IV (n3) ●50 mg oral (n3) ●100 mg oral (n3) nResults: ●Nine subjects, ages 47 to 67 years, were enrolled ●RX-3117 was orally bioavailable with Tmax of 2-3 hours, T1/2 of 14-21 hours, and oral bioavailability of 33 to 56% ●RX-3117 was well tolerated with no post-dose adverse events, laboratory abnormalities, or ECG changes emerging through 7 days of follow-up 17 RX-3117: Phase Ib Study Design (ongoing) nInitiated December 2013 nCancer patients with solid tumors nUp to 30 patients and three clinical sites nTreatment cycle is 28 days ●Dosing 3 times a week for 3 weeks followed by 1 week off nDose Finding Study Design ●Escalation decisions based on safety, dosing, PK, laboratory, etc ●Patients may receive up to 8 cycles of treatment ●Anti-tumor activity secondary endpoint ●Patients will be scanned (CT or MRI) prior to initiating treatment and after every 2 cycles Archexin® 20 Archexin: Phase I Clinical trial (completed) nPhase I objective ●To determine maximum tolerated dose, safety and pharmacokinetic profiles nPhase I results: ●MTD was 250 mg/m2/d in Patients with an advanced cancer after up to two cycles of treatment ●The dose limiting toxicity was Grade 3 fatigue; no significant hematological abnormalities nPhospho-Akt1 being developed as a clinical biomarker J Clin Onc, 2nnual Meeting Proceedings Part I. Vol 25, No. 18S (June 20 Supplement), 2007: 3564 21 Archexin: Phase IIa Study in Metastatic Pancreatic Cancer (completed) §Open label 2-stage study to assess the safety and efficacy of Archexin in combination with gemcitabine §31 subjects enrolled (10 for safety, 21 for efficacy) with ages ranging 18-65 years with metastatic pancreatic cancer §Archexin in combination with gemcitabine provided a median survival of 9.1 months compared to the historical survival data of 5.65 months (Burris et al., 1997, J. Clin Oncol 15:2403) for standard single agent gemcitabine therapy Corporate Overview Milestones | Highlights 24 Major Milestones for 2014 nInitial data from Supinoxin Phase I Clinical trial (1Q14) nComplete RX-3117 corporate partnership (mid year) nComplete Supinoxin Phase I clinical trial (4Q14) nComplete safety component of Archexin Phase IIa clinical trial (4Q14) nComplete patient enrollment in RX-3117 Phase I clinical trial (4Q14/1Q15) 25 Financial Highlights Rexahn Financial Highlights Ticker RNN Exchange NYSE MKT Market Price (1/10/14) Market Capitalization (1/10/14) $167 MM Shares Outstanding (12/31/13) 147 MM Insider Ownership 10% Cash Balance (12/31/13) $19 MM Monthly Est. Cash Burn $0.9 MM 26 Rexahn Investment Highlights Pipeline §Supinoxin (RX-5902): Phosphorylated p68 RNA Helicase inhibitor. Phase I clinical trial in cancer patients with solid tumors; initiated August 2013 §RX-3117: Next generation cancer cell specific nucleoside analog. Completed European exploratory Phase I trial in cancer patients with solid tumors. IND filed andPhase Ib clinical trial in cancer patientsinitiated in December 2013 §Archexin: Akt1 inhibitor completed an exploratoryPhase IIa clinical trial in pancreatic cancer. A Phase IIa clinical trial in cancer patients with metastatic renal cell carcinoma initiated in December 2013 §Nano-Polymer-Drug Conjugate System (NPDCS) §RX-21101: polymer conjugated form of docetaxel containing a signaling moiety which directs the drug into the tumor maximizing efficacy and minimizing toxicity §Lipid-Coated Albumin Nanoparticle (LCAN) §RX-0201-nano: nanoliposomal Akt1 inhibitor, similar to Archexin® Rapidly advancing pipeline: Initiated three clinical trials in 2013 with data in 2014 Strong Intellectual Property position Revolutionizing the Treatment of Cancer REXAHN PHARMACEUTICALS, INC. 15245 Shady Grove Road, Suite 455
